In the

    United States Court of Appeals
                 For the Seventh Circuit
No. 13‐2165

RICHARD P. GRABER,
                                                 Plaintiff‐Appellant,

                                 v.


DAVID A. CLARKE, JR. and COUNTY OF
MILWAUKEE,
                                              Defendants‐Appellees.

         Appeal from the United States District Court for the 
                    Eastern District of Wisconsin.
 No. 2:11‐cv‐01038‐WEC — William E. Callahan, Jr., Magistrate Judge. 


    ARGUED JANUARY 8, 2014 — DECIDED AUGUST 18, 2014


   Before BAUER, WILLIAMS, and TINDER, Circuit Judges.
   BAUER,  Circuit  Judge.  Former  Deputy  Sheriff  Sergeant
Richard  Graber  (“Graber”)  filed  suit  against  Sheriff  David
Clarke (“Clarke”) and the County of Milwaukee alleging three
violations of his federal and state rights. In Counts I and II,
Graber claims the defendants violated his federal First Amend‐
ment rights to free speech and association; Count III alleges
2                                                       No. 13‐2165

that the defendants violated the Wisconsin Law Enforcement
Officer’s Bill of Rights. 
    Following  a  bench  trial,  the  district  court  dismissed  the
action with prejudice. Graber timely appealed to this court. For
the  following  reasons,  the  decision  of  the  district  court  is
affirmed.
                       I. BACKGROUND
    In  June  2010,  Graber  was  employed  as  a  Deputy  Sheriff
Sergeant  at  the  Milwaukee  County  Correctional  Facility‐
Central  (“the  jail”)  and  served  as  the  vice  president  of  the
Milwaukee Deputy Sheriffs’ Association (“the union”). As vice
president  of  the  union,  Graber’s  responsibilities  included
attending various meetings where members discussed topics
impacting the union, including issues related to wages, hours,
and conditions of employment. 
   O’Donnell  Park,  located  on  Milwaukee’s  lakefront,  is  a
Milwaukee County facility under the control of the Sheriff’s
Office. 
     On June 24, 2010, a fifteen‐year‐old boy was killed when a
large  concrete  slab  fell  from  the  O’Donnell  Park  parking
garage. The boy’s mother and friend were also injured in the
incident. The Sheriff’s Office responded to the emergency, in
part  by  securing  the  inner  perimeter  of  the  park.  Captain
Thomas Meverden (“Meverden”) of the Patrol Division was
the incident commander on the scene; he immediately assigned
the task of securing the park perimeter to deputy sheriffs at the
jail.  The  deputies  were  informed  to  stay  for  mandatory
overtime even if their usual shifts were over. Meverden also
No. 13‐2165                                                                     3

ordered Sergeant Carol Mascari (“Mascari”) to assist him by
making  calls  for  volunteers  in  an  effort  to  comply  with  the
union’s collective bargaining agreement.1
    A. Conversation with Mascari and Meverden
     Graber arrived at work on June 25, 2010, for his shift as the
Intake Booking Sergeant; he was not one of the deputies sent
to  the  park  and  did  not  have  any  responsibilities  related  to
staffing deputies. A fellow jail deputy who had been assigned
to secure the park’s perimeter approached Graber and com‐
plained to him about the mandatory overtime. Graber called
Deputy Roy Felber (“Felber”), the union president, with whom
he spoke once or twice daily regarding union issues. Felber,
who had not yet heard about the mandatory overtime assign‐
ments,  told  Graber  to  handle  the  situation  on  behalf  of  the
union.


1
   The collective bargaining agreement’s overtime provision, 3.02, provides
that  “[a]ll  scheduled  overtime  shall  be  assigned  within  classification  as
follows:

         (c) In the event an employee refuses to accept an overtime
         assignment  or  there  are  insufficient  volunteers  for  the
         work  unit  where  overtime  is  required,  the  least  senior
         employee  in  the  classification  in  the  work  unit  shall  be
         required to work the overtime assignment.
         …
         (e) For an event identified by the Sheriff as a Special Event,
         the above procedure shall be utilized on a departmental
         basis. In the event there are insufficient volunteers for a
         Special Event overtime assignment the Sheriff shall rotate
         in the inverse the order of seniority among all employees
         in the department in the classification.”
4                                                             No. 13‐2165

     Graber  then  called  Mascari  to  say  that  he  thought  the
mandatory overtime violated the union’s collective bargaining
agreement. Meverden, overhearing Graber on speakerphone,
picked up the line and explained to Graber that the mandatory
overtime was necessary in the wake of the tragedy at the park
and  so  did  not  violate  the  collective  bargaining  agreement.
Meverden  informed  Graber  that  volunteers  could  not  be
mobilized quickly enough, that the park perimeter needed to
be  secured  immediately,  and  that  only  jail  deputies  were
available to meet the park staffing needs.2 Meverden went on
to explain that volunteer staffing would begin that evening to
comply with the collective bargaining agreement. While the
discussion with Graber was described by Mascari as “heated”
at  times,  Meverden  and  Mascari  testified  that  they  never
thought Graber was being rude or insubordinate or impeding
their ability to handle the staffing at the park. The conversation
ended with both men thinking the matter was resolved.
    Shortly  after  this  phone  call,  Deputy  Joseph  Quiles
(“Quiles”) approached Graber to complain that he had been
assigned mandatory overtime at the park. Quiles, who testified
that he spoke to Graber because of his role as the union vice
president, informed Graber that he had worked at the jail on
July  24  from  2:00  p.m.  until  10:00  p.m.,  was  immediately
assigned to overtime at the park until 8:30 a.m. the next day,


2
   Deputies from other divisions were unavailable to assist with securing the
park  perimeter;  they  were  already  working  overtime  and  “extended”
for  various  assignments,  primarily  related  to  a  large  Milwaukee  music
festival,  “Summerfest,”  which  had  opened  the  day  the  parking  garage
incident occurred.
No. 13‐2165                                                          5

and  was  then  supposed  to  return  to  work  at  the  jail  for  an
eight‐hour  shift  beginning  at  2:00  p.m.  on  July  25.  At  trial,
Graber testified that his conversation with Quiles made him
concerned  for  Quiles’  and  other  deputies’  safety  and  that
the public’s safety was in jeopardy because deputies typically
required at least eight hours of rest between shifts in order to
be fully vigilant while performing their duties. 
   B. Encounter with Nyklewicz
    Graber then briefly encountered Deputy Inspector Kevin
Nyklewicz (“Nyklewicz”) in the administration area of the jail.
At trial, the two men disputed the details of what transpired in
their  short conversation.  Graber’s  version  is  that  Nyklewicz
approached him first to discuss a union matter unrelated to the
incident at the park. Graber then calmly informed Nyklewicz
that  he  was  concerned  about  the  working  conditions  of  jail
deputies assigned to mandatory overtime at the park. Graber
said he was worried that the deputies would get “burned out”
from the extra work with so little time between shifts, and that
in turn would put the public’s safety at risk. 
     According  the  Nyklewicz,  however,  Graber  approached
him first and began yelling that Clarke was “screwing” with
jail deputies and Graber was “sick of it.” Nyklewicz contended
that Graber did not mention the union or that he thought the
mandatory overtime violated the collective bargaining agree‐
ment. Nyklewicz asserted that Graber always brought up the
union specifically when the two spoke in the past about union‐
related issues. Nyklewicz testified that when he tried to end
the conversation by saying he would look into the matter and
telling  Graber  to  return  to  work,  Graber  continued  to  be
6                                                          No. 13‐2165

aggressive  and  called  the  situation  “ridiculous.”  Nyklewicz
thought that Graber was being insubordinate because he was
challenging the authority of his superiors, disregarding direct
orders, and personally attacking Clarke. Nyklewicz said that
in the nineteen years he had served in law enforcement, he had
never before been spoken to by a subordinate officer in such a
manner.
    As a result of this encounter, Nyklewicz sought to open an
internal  affairs  investigation  against  Graber.  Lacking  the
authority  to  discipline  Graber  himself,  Nyklewicz  went  to
Inspector  Edward  Bailey  (“Bailey”),  the  assisting  officer  to
Clarke. Bailey testified that an “irate” Nyklewicz said he was
approached  by  Graber  who  made  remarks  about  Clarke
“screwing”  with  the  jail  deputies.  Bailey  decided  that  since
Graber’s complaint was directed towards Clarke personally, he
would inform Clarke of the matter before taking disciplinary
action.
    Later  that  morning,  Bailey  told  Clarke  about  Graber’s
remarks.  Bailey  expressed  his  concern  over  Graber’s  disre‐
spectful  comments  towards  superior  officers.  Bailey  also
thought  that  Graber  was  essentially  forcing  Clarke  to  “re‐
justify”  his  decision  to  staff  jail  deputies  at  the  park  in  the
midst of an emergency. Rather than open an internal affairs
investigation,  Clarke  ordered  Bailey  to  schedule  a  meeting
with  Graber  later  that  day  so  that  Clarke  could  speak  with
him directly about the situation.
    C. Meeting with Clarke and Bailey
    Graber, Clarke, and Bailey met later that day; each had a
different  account  of  what  transpired  during  the  meeting.
No. 13‐2165                                                       7

According to Graber, the meeting lasted about two hours and
consisted of Clarke going on an aggressive tirade in an effort
to “bully” and “intimidate” him. Clarke’s profanity‐ridden rant
included  yelling,  pointing,  and  calling  Graber  “waste,”  an
“organizational  terrorist,”  a  “fucker,”  and  a  “cancer  to  the
agency.” Graber said Clarke got close to his face and yelled,
“I’ve got a dead child at the lakefront and you’re questioning
mandatory overtime? You sick fuck, you.” Clarke told Graber
that he had been hearing Graber’s name too much and that
Graber needed to take union matters to Inspector Carr. Clarke
said if he heard Graber’s name again, he would “come after”
him. Graber said Clarke made him feel “intimidated, fearful,
and scared.”
    Clarke’s  version  of  the  meeting  was  that  he  never  used
profanity towards Graber directly, but he did tell Graber that
he  was  being  “insubordinate”  and  “interfering  with  [the]
command  staff’s  carrying  out  of  [Clarke’s]  orders.”  Clarke
admitted to using profanities in general and telling Graber to
take union matters to Inspector Carr, but denied ever threaten‐
ing  to  “come  after”  Graber.  Clarke  also  admitted  to  calling
Graber an “organizational terrorist,” but said he used the term
in the context of Graber being self‐centered in the middle of
an  emergency.  Clarke  asserted  that  Graber  was  the  first  to
bring up the union issue. He told Graber that he could file a
grievance  if  he  had  concerns  involving  the  union,  but  he
needed to stay out of the command staff’s way. 
   According  to  Bailey,  Clarke  was  “very  direct”  when  he
confronted Graber about “blocking the allocation of resources
to O’Donnell Park,” but Clarke never yelled, pointed, or used
“unending  profanities  and  vulgarities.”  Bailey  said  Graber
8                                                       No. 13‐2165

was the first to bring up unions, but that it was “in deflection”
to Clarke’s comments about command issues. When  Clarke
brought  up  the  “dead  child  at  the  lakefront,”  Bailey  said
Graber expressed no concern for the victims of the accident. At
this point, Bailey said the meeting turned into an “argumenta‐
tive,” “intense,” and “heated” conversation. Bailey confirmed
that Clarke told Graber to take union matters to Inspector Carr
and that if Graber had issues, he could “file all the grievances
[he]  want[s].”  Bailey  further  testified  that  whenever  Graber
pressed  the  union  issue,  Clarke  would  tell  him  that  the
problem was not about unions but rather about the emergency
at  O’Donnell  Park  and  obeying  direct  orders.  Bailey  said
Clarke  did  most  of  the  talking  and  that  the  meeting  ended
when Clarke told Graber he was free to leave. 
    D. Events After June 25, 2010
    After  the  meeting,  neither  Graber  nor  any  other  union
member filed a grievance concerning the mandatory overtime
staffing at the park. However, Graber began to withdraw from
union  activities,  had  trouble  focusing,  and  called  in  sick  to
work more frequently. Graber said he was afraid to perform
his job responsibilities because he felt the Sheriff’s Office was
“trying to find fault” in his work so that they could discipline
or terminate him.
    In November 2010, Graber received a seven‐day suspension
as a result of an investigation that started in December 2009.
The investigation arose because Graber signed a subordinate’s
deficient memo book. Other sergeants signed the same memo
book, but only Graber was subject to an investigation. In May
2011, Graber testified about the suspension in a hearing before
No. 13‐2165                                                        9

the Wisconsin Employment Relations Committee and said he
was “not [] disciplined for [his] conduct as a union official for
anything  about  O’Donnell  Park.”  The  arbitrator  overturned
Graber’s suspension, finding that the County lacked just cause
to discipline him. Prior to the O’Donnell Park incident, Graber
had received three other suspensions from Clarke that were
overturned. Graber asserts that he had worked for four Sheriffs
before Clarke and had never been disciplined by any of them.
    In November 2011, Graber brought suit against Clarke and
the County of Milwaukee. He argued that Clarke violated his
First  Amendment  rights  under  42  U.S.C.  §  1983  when  he
retaliated against Graber for his association and speech during
their meeting on June 25, 2010. Additionally, Graber argued
that  Clarke  infringed  upon  his  rights  to  engage  in  political
activity and retaliated against him in violation of the Wisconsin
Law Enforcement Officer’s Bill of Rights pursuant to Wis. Stat.
§§  164.015  and  164.03.  In  May  2012,  Graber  was  granted
disability retirement at the age of forty‐five, retroactive to July
2011. Graber asserted that his early retirement was because of
“on‐the‐job stress caused by Sheriff Clarke.” 
    After a two‐day bench trial, both parties submitted briefs to
the court. On May 7, 2013, the district court dismissed Graber’s
claims, concluding that his First Amendment rights were not
violated and that he did not establish a violation of the Wiscon‐
sin  Law  Enforcement  Officer’s  Bill  of  Rights.  The  court
reasoned that while Graber’s conversation with Mascari and
Meverden was protected under the First Amendment, his brief
discussion  with  Nyklewicz,  which  led  to  his  meeting  with
Clarke, was not. Additionally, the court held that Graber did
not present evidence that he engaged in a political activity and
10                                                     No. 13‐2165

therefore could not be retaliated against for engaging in such
activity. Graber timely appealed to this court.
                        II. DISCUSSION
    We first note that Graber has not presented an argument on
appeal in regard to Count III pursuant to the Wisconsin Law
Enforcement Officer’s Bill of Rights, as codified in Wis. Stats.
§§  164.015  and  164.03.  Since  the  claim  was  not  pursued  on
appeal, we will not consider it here. See, e.g., Barnickel v. United
States, 113 F.3d 704, 706 (7th Cir. 1997).
    Before  delving  into  Graber’s  arguments  regarding  free
speech, we address Graber’s allegations regarding freedom of
association. Evidence presented to the district court shows that
Graber’s freedom of association claims are predicated upon his
freedom  of speech claims related to the same incidents that
occurred on June 25, 2010. The district court found that because
Graber’s  speech  and  association  claims  were  intimately
intertwined, the claims should be analyzed together. See Balton
v.  City  of  Milwaukee,  133  F.3d  1036,  1041  (7th  Cir.  1998)
(Cudahy, J., concurring) (arguing that the Connick/Pickering test
may  not  be  transferable  to  a  “pure  association  claim,”  the
analysis  applies  to  “hybrid”  claims  where  both  speech  and
association are involved). We agree and will address Graber’s
First Amendment claims together. 
   “Whether a government employee’s speech is protected by
the First Amendment is a question of law.” Gustafson v. Jones,
290  F.3d  895,  906  (7th  Cir.  2002).  A  district  court’s  legal
conclusions are reviewed de novo. Id. As to issues of fact, this
court defers to a district court’s findings and will uphold such
findings unless clearly erroneous. Id. A finding is considered
No. 13‐2165                                                         11

clearly  erroneous  when  “the  reviewing  court  on  the  entire
evidence  is  left  with  the  definite  and  firm  conviction  that  a
mistake  has  been  committed.”  United  States  v.  United  States
Gypsum Co., 333 U.S. 364, 395 (1948).
    To prove a First Amendment employment retaliation claim
under 42 U.S.C. § 1983, a plaintiff must establish three primary
elements.  First,  the  plaintiff  must  show  that  his  speech  was
constitutionally protected. Garcetti v. Ceballos, 547 U.S. 410, 418
(2006).  Second,  the  plaintiff  must  prove  that  he  suffered  an
adverse employment action as a result of his protected speech
that was sufficiently adverse so as to deter the exercise of the
free  speech.  Vose  v.  Kliment,  506  F.3d  565,  569–570  (7th  Cir.
2007).  And  third,  the  plaintiff  must  present  evidence  to
establish that a reasonable jury could find that his speech was
a “substantial” or “motivating” factor for his adverse employ‐
ment action. Mt. Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429
U.S. 274, 287 (1977).
   A. Conversation with Mascari and Meverden
    To  determine  if  speech  is  constitutionally  protected,  we
employ a two‐part inquiry established by the Supreme Court
in Pickering v. Bd. of Educ., 391 U.S. 563 (1968). First, we ask
whether the plaintiff spoke as a citizen on a matter of public
concern; if so, we ask whether the plaintiff’s interest in speak‐
ing as a citizen on a matter of public concern outweighed the
government’s  interest  in  controlling  that  speech  to  promote
the efficiency and effectiveness of serving the public through
its employees. Spiegla v. Hull, 481 F.3d 961, 965 (7th Cir. 2007)
(citing Pickering, 391 U.S. at 568). 
12                                                                 No. 13‐2165

    We  begin  our  analysis  by  determining  whether  Graber
spoke as a citizen in his first conversation with Mascari and
Meverden.  On  the  morning  of  June  25,  2010,  after  being
informed that jail deputies were forced to work overtime at
O’Donnell Park, Graber called the union president because he
thought the mandatory overtime violated the union’s collective
bargaining  agreement.  The  union  president  told  Graber  to
handle the situation, so he initiated a discussion with Mascari
and  Meverden,  both  of  whom  were  directly  involved  with
assigning deputies to work overtime at O’Donnell Park. The
First  Amendment  does  not  protect  a  public  employee’s
expressions made “pursuant to his or her official responsibili‐
ties,” but if the public employee is speaking in his capacity as
a union representative, he is speaking as a citizen. Garcetti, 547
U.S.  at  424;  Fuerst  v.  Clark,  454  F.3d  770,  774  (7th  Cir.  2006).
Graber  testified  that  he  called  Mascari  as  the  union  vice
president with the belief that he was performing “Step 1ʺ of the
union’s grievance process.3 Both Mascari and Meverden also
testified that they were generally under the impression that
they were speaking to Graber in his capacity as the union vice
president. The record makes evident that Graber was speaking
with Mascari and Meverden in his capacity as the union vice
president and thus as a citizen.




3
   “Step 1ʺ of the union’s grievance process requires that “[t]he employee
alone or with his/her representative explain the grievance verbally to the
person designated to respond to employee grievances in his/her depart‐
ment.”  “Step  2ʺ  of  the  process  calls  for  a  “grievance  in  writing  on  the
Grievance Initiation Form.”
No. 13‐2165                                                        13

     Since we conclude that Graber was speaking as a citizen
during this first conversation, we next assess whether he was
speaking  on  an  issue  of  public  concern.  “Whether  an  em‐
ployee’s speech addresses a matter of public concern must be
determined  by  the  content,  form,  and  context  of  a  given
statement, as revealed by the whole record.” Nagle v. Vill. of
Calumet  Park,  554  F.3d  1106,  1123  (7th  Cir.  2009)  (quoting
Connick v. Myers, 461 U.S. 138, 147–48 (1983)). Content is the
most  important of these three factors.  Gustafson, 290 F.3d  at
907. This court has recognized that union activity, “in a broad
sense, touches upon matters of public concern,” but that does
not automatically make the expression protected by the First
Amendment. Gregorich v. Lund, 54 F.3d 410, 415 (7th Cir. 1995).
If the record demonstrates that Graber sought “to bring about
change  with  public  ramifications  extending  beyond  the
personal,”  he  was  speaking  on  a  matter  of  public  concern.
Kristofek v. Vill. of Orland Hills, 712 F.3d 979, 986 (7th Cir. 2013). 
    Graber initiated the call to Mascari after being informed of
the mandatory  overtime because  he  was  concerned that the
staffing decisions violated a union provision and raised safety
issues for union members as well as the general public. Graber
was not assigned mandatory overtime at O’Donnell Park, so
his concerns did not arise from personal issues. Graber was
also unaware at the time he called Mascari that the mandatory
overtime was only a temporary action taken by the Sheriff’s
Office in response to the emergency. He did not know that jail
deputies were asked to work overtime only because they were
the only deputies available to secure the park and deputies in
other divisions were already “extended.” He was also unaware
that  the  jail  deputies  would  be  returning  to  their  normal
14                                                         No. 13‐2165

staffing schedules that evening. Because he lacked this infor‐
mation, Graber was legitimately concerned that deputies were
not  getting  sufficient  rest,  raising  a  potential  threat  to  their
safety and the safety of the public. Graber’s speech addressed
“public ramifications” that extended “beyond the personal,” so
we  find  that  he  was  speaking  with  Mascari  and  Meverden
about a matter of public concern.
    Moving  to  the  second  part  of  the  Pickering  test,  we  ask
whether Graber’s interest in ensuring the safety of deputies
and the public outweighed the interest of the government “in
promoting effective and efficient public service.” Spiegla, 481
F.3d  at  965  (citing  Pickering,  391  U.S.  at  568).  This  court  has
identified  certain  factors  that  should  be  considered  when
determining whether the government’s interest outweighs the
First Amendment interests of a public employee. Gustafson, 290
F.3d at 909. These factors include:
     (1)  whether  the  speech  would  create  problems  in
     maintaining discipline or harmony among coworkers;
     (2)  whether  the  employment  relationship  is  one  in
     which personal loyalty and confidence are necessary;
     (3) whether the speech impeded the employee’s ability
     to perform [his] responsibilities; (4) the time, place, and
     manner of the speech; (5) the context within which the
     underlying dispute arose; (6) whether the matter was
     one  on  which  debate  was  vital  to  informed  decision‐
     making;  and  (7)  whether  the  speaker  should  be  re‐
     garded as a member of the general public.
Id. (citing Greer v. Amesqua, 212 F.3d 358, 371 (7th Cir. 2000)). In
balancing Graber’s protected speech against the government’s
No. 13‐2165                                                     15

interests, it is unnecessary for us to address each of the seven
factors in turn. The record makes evident that the conversation
between Graber, Mascari, and Meverden was brief, calm, and
both  Mascari  and  Meverden  testified  that  Graber  did  not
interfere with their staffing duties. Graber in no way impeded
the ability of the Sheriff’s Office to serve the public efficiently
and effectively when he raised the mandatory overtime issue
with Mascari and Meverden. Moreover, testimony from Graber
and Meverden established that at the end of their conversation,
both men felt the issue had been resolved. Graber’s interest in
ensuring the safety of deputies and the public outweighed the
government’s interest in effective public service. We therefore
find  that  Graber’s  speech  with  Mascari  and  Meverden  is
protected by the First Amendment.
   B. Encounter with Nyklewicz
    Shortly after the conversation with Mascari and Meverden,
Quiles approached Graber to inform him of the long hours he
was assigned to work and the short period of rest he was given
between  shifts.  At  this  point,  Graber’s  concerns  involving
potential safety issues or violations of the union’s collective
bargaining agreement were allayed by his conversation with
Mascari and Meverden. If Graber had remaining concerns after
speaking with Quiles, he could have proceeded through the
usual channels and filed a grievance related to the mandatory
overtime and the potential violation of the collective bargain‐
ing  agreement.  Instead,  he  chose  to  aggressively  approach
Nyklewicz, a superior who was not directly responsible for any
of the staffing decisions related to the O’Donnell Park emer‐
gency.
16                                                       No. 13‐2165

    Graber  argues  that  he  approached  Nyklewicz  in  his
capacity  as  the  union  vice  president.  By  bringing  up  how
Quiles’  was  not  getting  enough  rest,  Graber  claims  he  was
addressing concerns about the deputies’ hours and conditions
of employment that compromised the safety of union members
and  the  public.  Nyklewicz,  however,  testified  that  Graber
approached him in a hostile and insubordinate manner, and
that  nothing  about  the  union  or  the  collective  bargaining
agreement was discussed. The district court found Nyklewicz
to be a credible witness and determined that Graber’s speech
was that of a disgruntled employee, not a citizen. “The district
courtʹs evaluation of witness credibility will not be disturbed
unless it is completely without foundation.” United States  v.
Ferguson,  35  F.3d  327,  333  (7th  Cir.  1994).  In  light  of  this
deference  to  the  district  court’s  determination,  we  are  com‐
pelled to agree. 
     “[W]hen  public  employees make statements pursuant to
their official duties, the employees are not speaking as citizens
for First Amendment purposes, and the Constitution does not
insulate  their  communications  from  employer  discipline.”
Garcetti, 547 U.S. at 421. Graber argues that he was not speak‐
ing  as  a  deputy  when  he  approached  Nyklewicz  about  the
overtime  issue  since  he  had  not  been  forced  to  work  the
mandatory  overtime.  This,  however,  does  not  take  into
consideration  that  Graber’s  comments  to  Nyklewicz  were
hostile and directed at Clarke personally for “screwing” with
jail deputies. Nyklewicz also testified that when Graber spoke
about union issues in the past, he always mentioned the union
or its members, neither of which were brought up during this
brief encounter. Furthermore, Graber’s comments specifically
No. 13‐2165                                                            17

referred to jail deputies, not deputies on a department‐wide
basis. If he was functioning as a union vice president when
speaking with Nyklewicz and implicating a public interest, he
would have been concerned for all deputies who were getting
insufficient  rest,  not  just  those  under  his  control  at  the  jail.
Thus, we find that Graber was not speaking with Nyklewicz as
a citizen for First Amendment purposes.
    Even if we were to conclude that Graber was speaking as a
citizen when he spoke with Nyklewicz, a review of the content,
form, and context of his speech shows that he was not speaking
on a “matter of public concern.” While “[i]t would be difficult
to find a matter of greater public concern in a large metropoli‐
tan area than police protection and public safety,” Gustafson,
290 F.3d at 907 (quoting Auriemma v. Rice, 910 F.2d 1449, 1460
(7th  Cir.  1990)  (en  banc)),  no  such  matters  were  discussed
between  Nyklewicz  and  Graber.  Nyklewicz  said  Graber’s
speech disrespected his superiors, interfered with the efficiency
of the workplace, and forced the command staff to justify their
decisions  in  the  face  of  an  emergency.  The  Supreme  Court
noted in Connick that the First Amendment does not protect an
employee’s  action  that  his  supervisor  “reasonably  believed
would disrupt the office, undermine his authority, and destroy
close working relationships.” 461 U.S. at 154. In Nyklewicz’s
view, Graber’s actions were taking time and energy away from
the officers whose duties were to staff the park for the safety of
the public in the midst of an emergency as well as find volun‐
teers to take over for those deputies in order to comply with
the union’s collective bargaining agreement. “Deference to the
employer’s  judgment  regarding  the  disruptive  nature  of  an
employee’s speech is especially important in the context of law
18                                                     No. 13‐2165

enforcement.” Kokkinis v. Ivkovich, 185 F.3d 840, 845 (7th Cir.
1999).
    Graber contends that his motive in approaching Nyklewicz
was to ensure the safety of the public as well as union mem‐
bers. The record as a whole, however, tells a different story.
Graber never mentioned the union or the collective bargaining
agreement  in  his  conversation  with  Nyklewicz.  “[I]f  the
objective of the speech … is simply to further a purely person‐
alized grievance, then the speech does not involve a matter of
public concern.” Kristofek, 712 F.3d at 986. Given the aggressive
manner in which Graber approached Nyklewicz, his personal
attack of Clarke, and the fact that he had already spoken with
Mascari and Meverden about union issues, Graber’s interac‐
tion with Nyklewicz appears motivated by his frustration over
the  department’s  decision  to  have  jail  deputies  working
overtime. Such a motivation is personal, and the speech should
be considered that of an upset employee over matters person‐
ally affecting him. See Metzger v. DeRosa, 367 F.3d 699, 702 (7th
Cir.  2004)  (“[W]here  considerations  of  motive  and  context
indicate that an employee’s speech raised a topic of general
societal  interest  merely  for  personal  reasons  rather  than  a
desire to air the merits of the issue, … these factors militate
against the conclusion that the employee’s speech is entitled to
First Amendment protection.”) (quoting Campbell v. Towse, 99
F.3d 820, 827 (7th Cir. 1996)). 
    Since we find that Graber was not speaking as a citizen on
a matter of public concern with Nyklewicz, we need not go
further; his speech does not warrant First Amendment protec‐
tion. See, i.e., Spiegla, 481 F.3d at 965 (“First, we inquire whether
the employee spoke as a citizen on a matter of public concern.
No. 13‐2165                                                        19

If not, the employee has no cause of action for First Amend‐
ment retaliation and there is no need to reach the second part
of  the  test,  which  requires  a  balancing  of  the  employee’s
interest … against the public employer’s interest … .”) (internal
quotations and citations omitted).
   C. Adverse Employment Action and Causation
     Graber  argues  that  he  experienced  adverse  employment
actions after his conversations with Mascari, Meverden, and
Nyklewicz  since  he  received  a  seven‐day  suspension  in
November 2010, and a two hour “verbal assault” by Clarke.
The district court found that Graber’s suspension was not a
result of his speech on June 25, 2010, and so could not qualify
as an adverse employment action for retaliation purposes. The
court “assumed” that Clarke’s comments to Graber constituted
a violation of his First Amendment rights due to the fact that
Clarke criticized Graber “to an unnecessarily belittling degree”
in  a  “vulgarity‐laden”  meeting.  However,  even  if  a  plaintiff
proves that he experienced an adverse employment action, he
must still show causation between his speech and the adverse
action. Mt. Healthy City Sch. Dist. Bd. of Educ., 429 U.S. at 287.
The court found that Graber failed to show that the protected
statements he made to Mascari and Meverden motivated the
scathing comments by Clarke.
   We  first  address  whether  Graber  established  an  adverse
employment  action  related  to  his  suspension.  To  determine
whether an action is sufficiently adverse, it must present an
actual or potential danger of deterring or chilling the plaintiff’s
exercise of free speech. DeGuiseppe v. Village of Bellwood, 68 F.3d
187,  191  (7th  Cir.  1995).  The  defendants  concede  that  if  the
20                                                       No. 13‐2165

seven‐day  suspension  was  issued  in  retaliation  for  Graber’s
constitutionally  protected  speech,  it  would  be  an  actionable
offense under § 1983. However, the record does not show a
causal  connection  between  Graber’s  comments  on  June  25,
2010, and the seven‐day suspension he received for the signing
of a deficient memo book in 2009. The actual suspension did
not occur  until November 2010,  but  the investigation of  the
memo book incident commenced in December 2009, over six
months before the O’Donnell Park incident. Although Graber’s
speech  preceded  the  suspension,  without  other  evidence
linking  the  two  events,  we  cannot  find  the  suspension  was
motivated by that speech. See Mullin v. Gettinger, 450 F.3d 280,
285  (7th  Cir.  2006)  (“[T]he  fact  that  a  plaintiffʹs  protected
speech may precede an adverse employment decision alone
does  not  establish  causation.”).  Perhaps  most  significantly,
when Graber was specifically asked at his suspension hearing
whether  the  seven‐day  suspension  was  linked  to  any  com‐
ments  he  made  on  June  25,  2010,  Graber  admitted  that  he
“was not disciplined for [his] conduct as a union official for
anything about O’Donnell Park.”
     We  now  turn  to  whether  Clarke’s  hostile  meeting  with
Graber qualified as an adverse employment action. “[R]etali‐
ation need not be monstrous to be actionable under the First
Amendment … ’A campaign of petty harassment may achieve
the same effect as an explicit punishment.’” DeGuiseppe, 68 F.3d
at  192  (quoting  Walsh  v.  Ward,  991  F.2d  1344,  1345  (7th  Cir.
1993)). Graber claims that the purpose of the meeting was for
Clarke to “intimidate and harass  him,” that  he was directly
threatened by Clarke, and that he experienced great stress as
a result. For the sake of brevity, we will assume that the heated
No. 13‐2165                                                         21

meeting was an adverse employment action and discuss the
more  pressing  issue:  whether  Graber’s  protected  speech
motivated his “dress down” by Clarke. 
    “In the end, the plaintiff must demonstrate that, but for his
protected  speech,  the  employer  would  not  have  taken  the
adverse  action.”  Kidwell  v.  Eisenhauer,  679  F.3d  957,  965  (7th
Cir.  2012).  As  discussed  above,  Graber’s  conversation  with
Mascari and Meverden was protected by the First Amendment,
but his comments to Nyklewicz were not. Therefore, Graber
must  show  that  but  for  his  discussion  with  Mascari  and
Meverden, Clarke would not have called the extended meeting
with Graber.
    The evidence is insufficient to show that but for Graber’s
conversation with Mascari and Meverden, he would not have
been “bullied” by Clarke in their meeting. Clarke and Bailey
testified at trial that the reason the meeting was called with
Graber was because of Nyklewicz’s complaints. The meeting
between Clarke and Graber would have occurred even if the
conversation  with  Mascari  and  Meverden  never  happened.
While additional testimony revealed that Graber’s conversa‐
tion with Mascari and Meverden may have been brought up
during  the  extended  meeting  with  Clarke,  the  purpose  and
focus  of  the  meeting  related  to  Graber  challenging  orders,
blocking department resources, personally attacking Clarke,
and  acting  insubordinate  in  his  encounter  with  Nyklewicz.
Clarke’s belittling “dress down” of Graber, even when consid‐
ered  an  actionable  offense,  was  due  to  the  aggressive  and
insubordinate manner in which Graber spoke to Nyklewicz;
it was not the result of any protected speech in which Graber
engaged.
22                                                No. 13‐2165

                    III. CONCLUSION
    Graber failed to establish a causal connection between his
constitutionally protected speech and an adverse employment
action. The decision of the district court is AFFIRMED.